Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The Office asserts that it would have been obvious to combine the polarization directionality of Loman in the experiment of Gaab to arrive at the claimed invention.
Applicant argues that Loman fails to remedy the deficiencies of Gaab with respect to the invention as claimed in claims 1, 5, 9 and 17. Applicant asserts that this modification would render the experiment inoperable for its intended purpose as the Gaab experiment depends on the creation of an isotropic population of excited states at the start of the experiment. The examiner respectfully disagrees. 
In this case, by integrating over all possible positions and orientations, one obtains the average of the product k1k2 (averaged over many repeats of the double-pulse excitation and many different relative protein–dye orientations) such as taught by Loman improves the measurement. The method appears reliable for rotational diffusion. As per the examiner’s understandings, the previous rejection stands as proper.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaab et al. (Nonstationary Rotational Diffusion in Room Temperature Liquids Measured by Femtosecond Three-Pulse Transient Anisotropy, The American Physical Society, Vol. 93 No. 5, 30 July 2004, 1- 4) in view of Loman et al. (Measuring rotational diffusion of macromolecules by fluorescence correlation spectroscopy, Photochem. Photobiol. Sci., 2010, 9, 627 – 636).
With regards to claims 1, 9 and 17, Gaab discloses a method of inferring a rate of rotational diffusion of a collection of fluorophores (Abstract) (Figure 1), the method comprising applying a first pulse (pump) of light to the collection of fluorophores to excite a plurality of fluorophores in the collection of fluorophores to produce a plurality of excited fluorophores (Pages 1 & 2) (Figure 1); applying a second pulse (dump) of light to the collection of fluorophores to stimulate emission by the plurality of excited fluorophores (Pages 1 & 2) (Figure 1); applying a third pulse (probe) of light to the collection of fluorophores to further stimulate emission by the plurality of excited fluorophores, being applied after a predetermined time delay following application of the second pulse of light (Pages 1 & 2) (Figure 1); detecting polarized emissions from the plurality of excited fluorophores; and inferring the rate of rotational diffusion of the collection of fluorophores based on the detected polarized emissions (Pages 1 & 2) (Figure 1);
Gaab fails to expressly disclose that the first pulse of light having a first polarization and the plurality of excited fluorophores having a component of their orientation aligned with the first polarization, the second pulse of light having a second polarization orthogonal to the first polarization and the third pulse of light having the second polarization.
Loman discloses a method to measure rotational diffusion of macromolecules by fluorescence correlation spectroscopy including the missing limitations as claimed (Excitation and detection) (Calculation of the ACF). 
In view of the utility, to develop a more reliable method for measuring rotational diffusion, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that taught by Loman. 
With regards to claims 2, 6 and 12, Gaab modified discloses the claimed invention according to claim 1, but fails to expressly disclose that the first polarization is in the x-direction and the second polarization is in the y-direction. Loman discloses the frame depends on specifics wherein geometric meaning of the three Euler angles f, q, and y. Shown are the molecule’s three principal (and orthogonal) axes of rotation a, b, and c, and the three Cartesian axes x, y, and z of the lab frame (Autocorrelation function (ACF)) (Rotational diffusion equation) (Excitation and detector). In view of the utility, to develop a more flexible method for measuring rotational diffusion by fluorescence correlation spectroscopy, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that taught by Loman.
With regards to claims 3 and 7, Gaab discloses detecting the polarized emissions includes receiving the polarized emissions at a photosensitive detector (Page 2).
With regards to claims 4, 8 and 19,  Loman discloses varying the predetermined time delay between application of the second pulse of light and application of the third pulse of light (Measurement set-up) (Abstract).
With regards to claim 5, Gaab modified discloses the claimed invention according to claim 1, but fails to expressly disclose the method of inferring protein binding. Loman discloses a method to measure rotational diffusion of macromolecules by fluorescence correlation spectroscopy including a method suited to study the rotational diffusion of macromolecules having rotational diffusion times of dozens to hundreds of nanoseconds, which is considerably larger than the fluorescence lifetime of most commercially available dyes or auto-fluorescent proteins (Abstract) (Results and discussion). 
Loman further discloses a pulsed interleaved excitation scheme with crossed excitation polarization maximizes the time-dependent amplitude of the measured correlation curve as caused by rotational diffusion. Using the determined rotational diffusion coefficient, precise values of the hydrodynamic radius can be obtained. The method is exemplified on sizing a set of common globular proteins (Abstract) (Results and discussion).
In view of the utility, to develop a more reliable method for measuring rotational diffusion, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that taught by Loman.
With regards to claim 9, Gaab modified discloses the claimed invention according to claim 1, but fails to expressly disclose that the first polarization is in the x-direction and the second polarization is in the y-direction. Loman discloses the frame depends on specifics wherein geometric meaning of the three Euler angles f, q, and y. Shown are the molecule’s three principal (and orthogonal) axes of rotation a, b, and c, and the three Cartesian axes x, y, and z of the lab frame (Autocorrelation function (ACF)) (Rotational diffusion equation) (Excitation and detector).
 In view of the utility, to develop a more flexible method for measuring rotational diffusion by fluorescence correlation spectroscopy, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that taught by Loman.
With regards to claims 10, 15 and 16, Gaab modified discloses the claimed invention according to claim 9, but fails to expressly disclose a sample chamber holds a collection of proteins of interest in addition to the collection of fluorophores, and wherein the controller is further configured to infer a degree of protein binding between the collection of proteins and the collection of fluorophores based in part on the estimated rate of rotational diffusion of the collection of fluorophores.
Loman discloses that the measurements were done in Lab-Tek II chambered coverglass systems (Nunc Thermo Electron LED GmbH, Langenselbold, Germany) coated with BSA to prevent unspecific adsorption of the labeled proteins along with all the other measurements (Measurement set-up) . 
In view of the utility, to develop a system of measurement including protections and controlled, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that taught by Loman.
With regards to claims 11 and 13, Gaab modified discloses the claimed invention according to claim 11, but fails to expressly disclose the light source apparatus includes a first light source configured to produce the first pulse of light and a second light source configured to produce the second and third pulses of light, wherein the first and second light sources are lasers. 
Loman discloses the sources being lasers of the linearly polarized pulsed diode type creating pulsed interleaved excitations alternating polarization (Measurement set-up).  In view of the utility, to develop a more flexible method for pulsing light using fluorescence correlation spectroscopy, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that taught by Loman.
With regards to claim 14, Gaab modified discloses the claimed invention according to claim 9, but fails to expressly disclose the controller is further configured to display an indication of the estimated rate of rotational diffusion of the collection of fluorophores. The examiner takes Official Notice that controllers configured to display as claimed are well known and only considered obvious and routine to a person of ordinary skill in the art. In view of the utility, to develop a more flexible and usable fluorescence correlation spectroscopy, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include a controller configured to display outcomes as claimed such as that is well known and conventional in the art.
With regards to claim 18, Gaab modified discloses the claimed invention according to claim 17, but fails to expressly disclose further comprising, after application of the third pulse of light, applying a fourth pulse of light to the collection of fluorophores to stimulate emission by the plurality of excited fluorophores, the fourth pulse of light having the second polarization orthogonal to the first polarization. 
Notice that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate applying another pulse coded with polarization in order to improve measuring rotation diffusion by fluorescence correlation spectroscopy, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. 
In view of the utility, to develop a more flexible and improved fluorescence correlation spectroscopy, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Gaab to include the teachings such as that is well known and conventional in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/DJURA MALEVIC/Examiner, Art Unit 2884